 Case 1:21-cv-00136-LO-IDD Document 20 Filed 03/26/21 Page 1 of 5 PageID# 124




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                                        Alexandria Division



    Punchbowl,Inc.,

                           Plaintiff,
                                                               Case No. l:21-cv-00136
                                                               Hon. Liam O'Grady

    AJ Press LLC.,

                           Defendant.




                                              ORDER


       This matter comes before the Court on the Defendant's Motion to Dismiss for Improper

Venue and Failure to State a Claim. Dkt. 12. The matter has been fully briefed, and the Court

dispensed with oral argument.

       For the reasons contained herein. Defendant's Motion is hereby GRANTED. The Court

finds that venue is improper in the Eastern District of Virginia. The action is hereby DISMISSED

for lack of venue.

                                        I.   BACKGROUND


       Plaintiff is a Delaware corporation with its principal place of business in Massachusetts.

Dkt. 1 at ^ 1. Plaintiff is an Internet-based business which, according to its website (found at the

URL punchbowl.com), offers the "gold standard in online invitations [and] greeting cards."

Defendant is a Delaware corporation with its principal place of business in California. Id. at If 2. It

is a"membership-based news community" providing daily newsletters and podcasts about political

news. What is Punchbowl News?, Punchbowl News, https://punchbowl.news/meet-punchbowl-

news?page_id=153 (last visited Mar. 24,2021).
Case 1:21-cv-00136-LO-IDD Document 20 Filed 03/26/21 Page 2 of 5 PageID# 125
Case 1:21-cv-00136-LO-IDD Document 20 Filed 03/26/21 Page 3 of 5 PageID# 126
Case 1:21-cv-00136-LO-IDD Document 20 Filed 03/26/21 Page 4 of 5 PageID# 127
Case 1:21-cv-00136-LO-IDD Document 20 Filed 03/26/21 Page 5 of 5 PageID# 128
